   Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                     PageID.1     Page 1 of 30

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN

 DEANNA HERR, on behalf of herself and all          )
 others similarly situated,                         )
                                                    )
                         Plaintiff,                 )
                                                    )    Case No.: 2:20-cv-10938
 vs.                                                )
                                                    )
 ALLEGIANT AIR, LLC, a Nevada Limited               )    Honorable
 Liability Company,                                 )
                                                    )
                         Defendant.                 )
                     CLASS ACTION COMPLAINT AND JURY DEMAND

                                          INTRODUCTION

       1.      Plaintiff Deanna Herr (“Plaintiff”), by and through her counsel, files this Class Action

Complaint against Allegiant Air, LLC (“Defendant” or “Allegiant” on behalf of herself and on behalf

of a class of similarly situated individuals, and alleges, upon personal knowledge as to her own actions,

and upon investigation of counsel as to all other matters, as follows:

                                      NATURE OF THE ACTION

       2.      In the midst of the greatest public health and economic crisis in living memory,

Defendant, the ninth largest air carrier in America, has sought to shift its losses onto its innocent

passengers, furthering the financial hardship endured by people across the country.

       3.      Each of Defendant’s airfare tickets encompasses a contractual agreement between it and

its passengers. That agreement gives passengers the right to a refund if their flight is cancelled.

       4.      With mounting cancellations due to the COVID-19 pandemic, Defendant has sought to

refrain from paying out the refunds for cancelled flights to which its passengers are entitled.

       5.      Plaintiff brings this action on behalf of herself and a class of similarly situated

individuals who were deprived of refunds for cancelled flights.

       6.      Defendant has quietly sought to force its passengers to endure the financial losses that

its own contract created for it in the entirely foreseeable scenario that world occurrences would disrupt


                                                    1
    Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                    PageID.2      Page 2 of 30

the domestic travel industry.

        7.     Defendant’s uniform conduct is equally applicable to the class. Plaintiff brings this class

action against Defendant for breach of contract and seeks an order requiring Defendant to, among other

things: (1) prohibit Defendant from issuing coupons in lieu of refunds to any Class member who has

not requested coupons; and (2) pay damages and/or restitution to Plaintiff and Class members.

                                   JURISDICTION AND VENUE

        8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

amount in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is

a class action in which there are numerous class members who are citizens of states different from

Defendant. The number of members of the proposed class is in the aggregate greater than 100 and

more than two-thirds of the class members reside in states other than the states in which Defendant is

a citizen.

        9.     This Court has personal jurisdiction over Defendant because it conducts significant,

substantial, and not-isolated business activities in Michigan and a substantial portion of the acts

complained of took place in Michigan.

        10.    Venue is proper in the Eastern District of Michigan because Defendant conducts

business in this District and many of the events that gave rise to Plaintiff’s claims occurred in this

District.

                                               PARTIES

        11.    Plaintiff Deanna Herr is an individual and a citizen of Michigan.

        12.    Defendant Allegiant Air, LLC is a limited liability company organized under the laws

of Nevada with its principal place of business located in Nevada.

                                    FACTUAL ALLEGATIONS

        13.    Allegiant is a low-cost airline which caters primarily to “leisure travelers” and nearly all

major aspects of its business are “intended to appeal to leisure travelers and make it attractive for them


                                                    2
    Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                   PageID.3      Page 3 of 30

to purchase air travel and related services and products from us.” 1

        14.     Defendant only sells airfare directly to customers, not through intermediaries like online

travel agencies (Priceline, Expedia, etc.) . 2

        15.     In 2019, Allegiant flew more than 15 million passengers on over 110,000 departures. It

also sold over 415,000 hotel nights and 1.9 million rental car days.

        16.     Allegiant’s “route network” provides service on “463 routes between 97 origination

cities and 27 leisure destinations, and serving 43 states and Puerto Rico as of February 14, 2020.”

        17.     Allegiant services destinations in Michigan including Gerald R. Ford International

Airport in Grand Rapids, Traverse City Cherry Capital Airport, and Flint Bishop International Airport.

        18.     Notably, Defendant owns and manages its own reservation system, which it boasts

“gives us the ability to modify our system to enhance product offerings based on our specific needs[.]”

        19.     Defendant has acknowledged, in public filings, that its “website and reservation system

must be able to accommodate a high volume of traffic and deliver necessary functionality to support

our operations.”3

        20.     Each of the tickets sold to fly with Allegiant incorporates by reference and is subject to

Allegiant’s Contract of Carriage (Exhibit A), which Allegiant drafted.

        21.     The Contract of Carriage notes that “[p]assenger transportation by Allegiant Air, LLC.

(hereafter "Carrier") is subject to the following terms and conditions, in addition to any terms and

conditions printed on or in any Ticketless Travel Confirmation, specified on Carrier's Internet site with

respect to electronic ticketing, or published in Carrier's schedules. By purchasing or accepting

transportation, the passenger agrees to be bound thereby.”




1
  Allegiant Travel Company (Defendant’s Parent Company) 2019 10-K
(http://ir.allegiantair.com/static-files/cec9d1d9-2de2-439a-b57e-4c0f74dcc378), p. 4.
2
  Id. at 5.
3
  Id. at 15.

                                                    3
      Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                  PageID.4      Page 4 of 30

          22.    Section 85 of Defendant’s Contract of Carriage governs “Canceled Flights (both

voluntarily changed by the carrier and for reasons beyond the carrier’s control)” and states that

          [i]if Carrier delays, cancels, or fails to operate any flight according to Carrier’s
          published schedule, provided in the case of delay that the delay is significant, Carrier
          will, at the request of a passenger confirmed on an affected flight:


                1. transport the passenger on another of Allegiant’s flights on which space is
                available at no additional charge; or

                2. refund the unused portion of the passenger's fare in accordance with
                Article 90 below; or

                3. in the case of a schedule change made voluntarily by Carrier, and provided the
                schedule change is significant, refund the unused portion of the passenger’s fare
                in accordance with Article 90 below.

Contract of Carriage Section 85.A-B (emphasis added).

          23.    To make matters worse, Defendant recently updated its Terms & Conditions to indicate

that “[e]ffective April 10, 2020, all travel involving credit voucher funds from a given itinerary number

must be completed no later than 730 days (two years) from the original booking date under that

itinerary. Travel for a credit voucher issued prior to April 10, 2020 is valid for 365 days (one year) from

the original booking date under that itinerary.” 4

          24.    To the extent that it can be argued that Defendant’s terms purport to require any

affirmative action on the part of any passenger to choose a monetary refund over an automatic coupon

or voucher (by their terms, they do not), such requirement is void as contrary to law and public policy.

The United States Department of Transportation (“DOT”) is now seeking to force carriers who have

attempted to engage in this behavior to contact such passengers and notify them of their right to a

refund.

          25.    On April 3, 2020, the DOT issued a notice to remind carriers “that passengers should be

refunded promptly when their scheduled flights are cancelled or significantly delayed.” It notes that



4
    https://www.allegiantair.com/terms-and-conditions (last accessed April 15, 2020).

                                                     4
    Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                    PageID.5     Page 5 of 30

“[a]lthough the COVID-19 public health emergency has had an unprecedented impact on air travel, the

airlines’ obligation to refund passengers for cancelled or significantly delayed flights remains

unchanged.” 5

       26.      The notice continues that

       [t]he Department is receiving an increasing number of complaints and inquiries from
       ticketed passengers, including many with non-refundable tickets, who describe having
       been denied refunds for flights that were cancelled or significantly delayed. In many of
       these cases, the passengers stated that the carrier informed them that they would receive
       vouchers or credits for future travel. But many airlines are dramatically reducing their
       travel schedules in the wake of the COVID-19 public health emergency. As a result,
       passengers are left with cancelled or significantly delayed flights and vouchers and
       credits for future travel that are not readily usable.
       Carriers have a longstanding obligation to provide a prompt refund to a ticketed
       passenger when the carrier cancels the passenger’s flight or makes a significant change
       in the flight schedule and the passenger chooses not to accept the alternative offered by
       the carrier.1 The longstanding obligation of carriers to provide refunds for flights that
       carriers cancel or significantly delay does not cease when the flight disruptions are
       outside of the carrier’s control (e.g., a result of government restrictions).2 The focus is
       not on whether the flight disruptions are within or outside the carrier’s control, but
       rather on the fact that the cancellation is through no fault of the passenger. Accordingly,
       the Department continues to view any contract of carriage provision or airline policy
       that purports to deny refunds to passengers when the carrier cancels a flight, makes a
       significant schedule change, or significantly delays a flight to be a violation of the
       carriers’ obligation that could subject the carrier to an enforcement action.
       …
       Specifically, the Aviation Enforcement Office will refrain from pursuing an
       enforcement action against a carrier that provided passengers vouchers for future travel
       in lieu of refunds for cancelled or significantly delayed flights during the COVID-19
       public health emergency so long as: (1) the carrier contacts, in a timely manner, the
       passengers provided vouchers for flights that the carrier cancelled or significantly
       delayed to notify those passengers that they have the option of a refund; (2) the carrier
       updates its refund policies and contract of carriage provisions to make clear that it
       provides refunds to passengers if the carrier cancels a flight or makes a significant
       schedule change; and (3) the carrier reviews with its personnel, including
       reservationists, ticket counter agents, refund personnel, and other customer service
       professionals, the circumstances under which refunds should be made.

       27.      Further, 49 U.S.C. 41712 prohibits unfair or deceptive practices in the air carrier

industry and “since at least the time of an Industry Letter of July 15, 1996…the [DOT]’s Aviation




5
 https://www.transportation.gov/sites/dot.gov/files/2020-
04/Enforcement%20Notice%20Final%20April%203%202020_0.pdf (last accessed April 15, 2020).

                                                    5
   Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                      PageID.6      Page 6 of 30

Enforcement Office has advised carriers that refusing to refund a non-refundable fare when a flight is

canceled and the passenger wishes to cancel is a violation” of that section. Enhancing Airline Passenger

Protections, 76 Fed. Reg. 23110-01, at 23129.

        28.     Defendant has deprived Plaintiff and the Class of the refunds to which they are entitled

by 1) failing to provide refunds to their credit or debit cards; 2) automatically issuing coupons or

vouchers in place of refunds; 3) rendering it functionally impossible to specifically request refunds over

vouchers/coupons by inaccessibility of customer service, with wait times of more than two hours

frequently reported; and/or 4) obscuring passengers’ right to a monetary refund.

        29.     As part of the Coronavirus Air, Relief, and Economic Security (“CARES”) Act, the

airline industry, including Defendant, received a $25 billion bailout from American taxpayers.

        30.     According to public reports, Defendant will receive substantial grants and loans from

the federal government, yet it is still using its passengers as a source of interest-free loans which are to

be repaid only with potentially worthless, expiring coupons.

        31.     Upon information and belief, Defendant has delayed the cancellation of flights it knew

it could not operate in the hopes that passengers would cancel before it did, and therefore Defendant

would be able to attempt to treat those passengers’ tickets differently than those of customers who

retained the tickets until cancellation.

                                 Plaintiff’s Use of Defendant’s Services

        32.     On or about February 16, 2020, Plaintiff Herr, while in Michigan (and in this judicial

district) purchased two one-way tickets from Allegiant to fly from Flint (Michigan) Bishop

International Airport to Orlando (Florida) Sanford International Airport on flight 2372, scheduled to

take place at 9:27 a.m. on April 8, 2020.
        33.     Plaintiff paid approximately $145 for the two tickets.

        34.     The purpose of Plaintiff’s travel was to help her parents return by car to Michigan for

the year from their seasonal home in Florida.

        35.     On or about March 20, 2020, while in Michigan (and in this judicial district) after


                                                     6
    Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                    PageID.7      Page 7 of 30


becoming concerned about the availability of air travel into April, Plaintiff contacted allegiant to switch

her flight to March, 25, flight 2306 departing at 12:21 p.m. She paid an additional $6 for the difference

in fares.

        36.    On March 23, 2020, Michigan Governor Gretchen Whitmer issued Executive Order No.

2020-21, known as the state’s first “Stay-at-home Order,” to become effective the following day. The

order required all Michigan residents to remain in their homes, with certain limited exceptions.

        37.    At close to the same time, Allegiant still had not cancelled Plaintiff’s flight, so Plaintiff

indicated to Allegiant customer service that it would cancel her ticket and provide her with a voucher

or coupon, despite Plaintiff’s preference and request for a refund.
        38.    Subsequently, Defendant cancelled flight 2306 on which Plaintiff was booked, as well

as an enormous volume of Defendant’s other scheduled flights.

        39.     Instead of the monetary refund to which she was entitled, Plaintiff now holds a voucher

from Defendant which Defendant asserts she must use before February 16, 2020, despite the fact that

no person knows whether or not it will be safe to engage in air travel by that deadline.

                                       CLASS ALLEGATIONS

        40.    Plaintiff brings this class action under Rule 23 and seek certification of the claims and

issues in this action pursuant to the applicable provisions of Rule 23. The proposed class is defined as:


               All persons residing in the United States or its territories who purchased tickets
               for travel on an Allegiant Air flight scheduled to operate from March 1, 2020
               through the date of a class certification order, whose flight(s) were canceled by
               Allegiant, and who were not provided a refund. Excluded from the Class are (a)
               any person who has specifically requested a coupon or voucher in lieu of a
               refund; (b) any person who requested and received alternative air transportation
               in lieu of a refund; (c) all persons who are employees, directors, officers, and
               agents of either Defendant; (d) governmental entities; and (e) the Court, the
               Court’s immediate family, and Court staff.

        41.    Plaintiff reserves the right to amend or modify the Class definitions with greater

specificity or division into subclasses after having had an opportunity to conduct discovery.

        42.    Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant carries over 15 million passengers per

year on over 110,000 normally scheduled of flights. A significant percentage of those flights over the

past month have been cancelled. At a minimum, there are tens of thousands of Class Members but very

                                                    7
   Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                       PageID.8      Page 8 of 30


likely many more. The exact size of the proposed class and the identity of all class members can be

readily ascertained from Defendant’s records.

       43.       Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact

common to the class, which questions predominate over any questions affecting only individual class

members. Common issues include:

                 A.     Whether Defendant formed contracts with its passengers in selling them tickets
                        for air travel;

                 B.     Whether Defendant’s conduct breaches the terms of its contracts with its
                        passengers, including its Contract of Carriage and Terms of Service;

                 C.     Whether Defendant is required to provide a refund, rather than an expiring
                        voucher, to passengers for cancelled flights.

                 D.     The nature of the relief, including equitable relief, to which Plaintiff and the class
                        are entitled.
       44.       Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of the

Class she seeks to represent. Plaintiff and all Class members were exposed to substantially similar

contracts, breaches, and sustained injuries arising out of and caused by Defendant’s unlawful conduct.

       45.       Adequacy of Representation.       Fed. R. Civ. P. 23(a)(4).       Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Further, Plaintiff’s counsel

is competent and experienced in litigating class actions.

       46.       Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other available

means for the fair and efficient adjudication of this controversy. The claims of Plaintiff and individual

class members are small compared to the burden and expense that would be required to separately

litigate their claims against Defendant, and it would be impracticable for class members to seek redress

individually. Litigating claims individually would also be wasteful to the resources of the parties and

the judicial system and create the possibility of inconsistent or contradictory judgments. Class

treatment provides manageable judicial treatment which will bring an orderly and efficient conclusion

to all claims arising from Defendant’s misconduct. Class certification is therefore appropriate under

Rule 23(b)(3).

       47.       Class certification is also appropriate under Rule 23(b)(1), as the prosecution of separate

actions by individual members of the class would create the risk of adjudications with respect to


                                                      8
   Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                      PageID.9      Page 9 of 30


individual class members that would, as a practical matter, be dispositive of the interests of other

members not parties to the adjudication and substantially impair their ability to protect those interests.

       48.     Class certification is also appropriate under Rule 23(b)(2), as Defendant has acted and/or

refused to act on grounds generally applicable to the class, thereby making final injunctive relief or

corresponding declaratory relief appropriate for the class.

                                    FIRST CAUSE OF ACTION

                                           Breach of Contract

       49.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

       50.     A contract was formed between Plaintiff and Class members on the one hand and

Defendant on the other with respect to the purchase of airfare.

       51.     The contract was offered by Defendant and formed at the time Plaintiff and the Class

accepted it by purchasing their tickets.

       52.     The contract that governs the transactions at issue in this case requires refunds for

cancelled flights where the passenger does not elect to take substitute transportation.

       53.     Plaintiff and the Class performed their obligations under the contract.

       54.     Defendant breached the contract when they sought to provide coupons or vouchers in

lieu of refunds for passengers on canceled flights.

       55.     Defendant’s breaches were willful and not the result of mistake or inadvertence.

       56.     As a result of Defendant’s breach Plaintiff and other Class members have been damaged

in an amount to be determined at trial.
                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the class of similarly situated individuals,

requests the Court to:

       (a)     Certify the case as a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, designate Plaintiff as representative of the class and designate counsel of record as class

counsel;

       (b)     Order Defendant to provide actual damages and equitable monetary relief (including

restitution) to Plaintiff and class members and/or order Defendant to disgorge profits they realized as a



                                                      9
  Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20                    PageID.10      Page 10 of 30


result of their unlawful conduct;

       (c)     Order Defendant to pay punitive damages, as allowable by law, to Plaintiff and class

members;

       (d)     Declare Defendant’s conduct unlawful and enter an order enjoining Defendant from

continuing to engage in the conduct alleged herein;

       (e)     For both pre and post-judgment interest at the maximum allowable rate on any amounts

awarded;

       (f)     For costs of the proceedings herein;

       (g)     For reasonable attorneys’ fees as allowed by law; and
       (h)     Award such other relief as the Court deems appropriate under the circumstances.



                                           JURY DEMAND

       Plaintiff, on behalf of herself and the Class of all others similarly situated, hereby demands a

trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.



DATED: April 15, 2020                                         Respectfully submitted,


                                                              LIDDLE & DUBIN, P.C.

                                                              s/ Nicholas A. Coulson

                                                              David R. Dubin
                                                              ddubin@ldclassaction.com
                                                              Nicholas A. Coulson
                                                              ncoulson@ldclassaction.com
                                                              975 E. Jefferson Avenue
                                                              Detroit, Michigan 48207
                                                              Tel: 313-392-0015
                                                              Fax: 313-392-0025

                                                              Attorneys for Plaintiff and the Putative
                                                              Class




                                                   10
Case 3:20-cv-10938-RHC-MJH ECF No. 1 filed 04/15/20   PageID.11   Page 11 of 30




                                  Exhibit A
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.12
                                                                                     04/15/20                       Page 12 of 30




     Allegiant Contract of Carriage




     Effective on and after April 16, 2019

     Passenger transportation by Allegiant Air, LLC. (hereafter "Carrier") is subject to the following terms and conditions, in addition to any
     terms and conditions printed on or in any Ticketless Travel Conﬁrmation, speciﬁed on Carrier's Internet site with respect to electronic
     ticketing, or published in Carrier's schedules. By purchasing or accepting transportation, the passenger agrees to be bound thereby.

     Review Allegiant's Terms and Conditions on ticketing, non-refundability, baggage and check-in.

     Review Allegiant's Luggage Limitations of Liability

     Review Allegiant's Notice - Overbooking of Flights

     1. Deﬁnitions
     Baggage means all luggage, including suitcases, garment bags, tote bags, packages, camera and electronics bags, computer and
     equipment cases, briefcases, typewriters, and similar articles, whether carried by the passenger in the cabin or carried in the aircraft cargo
     compartments. Coats and wraps, when carried by the passenger in the passenger cabin, will not be considered as baggage.

     Baggage tag/Baggage Check means a document issued by Carrier solely for identiﬁcation of checked baggage, a portion of which (Tag)
     is afﬁxed by Carrier to a particular article of checked baggage for routing purposes and a portion of which (Check) is given to the
     passenger for the purpose of claiming the baggage.

     Carriage means the transportation of passengers and/or baggage by air, gratuitously or for hire, and all services of Carrier incidental
     thereto.

     Carrier means Allegiant Air, LLC.

     Checked baggage means baggage of which Carrier takes sole custody and for which Carrier has attached a baggage tag(s) and/or issued
     a baggage check(s).

https://www.allegiantair.com/contract-carriage                                                                                                        1/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.13
                                                                                     04/15/20                       Page 13 of 30
     Individual with a disability means a person who:

     1. has a physical or mental impairment that, on a permanent or temporary basis, substantially limits one or more major life activities;
     2. has a record of such an impairment; or
     3. is regarded as having such impairment, as further deﬁned in U.S. Department of Transportation regulations at 14 C.F.R. § 382.3.

     Nonstop ﬂight means a ﬂight scheduled to operate between the origin and destination points without intermediate stops.

     One–way means travel from one point to another on Carrier's scheduled air service assigned for travel between the two points.

     Passenger means any person, except members of the crew, carried or to be carried in an aircraft with the consent of Carrier.

     Qualiﬁed individual with a disability means an individual with a disability who:

     1. with respect to accompanying or meeting a traveler, use of ground transportation, using terminal facilities, or obtaining information
     about schedules, fares, or policies, takes those actions necessary to avail himself or herself of facilities or services offered by Carrier to the
     general public, with reasonable accommodations, as needed, provided by Carrier;
     2. with respect to obtaining air transportation on Carrier, offers, or makes a good faith attempt to offer, to purchase or otherwise to validly
     obtain air transportation; or
     3. with respect to obtaining air transportation or other services or accommodations, as provided by U.S. Department of Transportation
     regulations on Nondiscrimination on the Basis of Disability in Air Travel, 14 C.F.R. Part 382:
     a. purchases or possesses a valid Ticketless Travel Conﬁrmation for air transportation on Carrier and presents himself or herself at the
     airport for the purpose of traveling on the ﬂight for which the Conﬁrmation has been purchased or obtained;
     b. meets reasonable, nondiscriminatory requirements of this Contract of Carriage applicable to all passengers; and
     c. whose carriage will not violate the requirements of the Federal Aviation Regulations or jeopardize the safe completion of the ﬂight or
     the health or safety of other persons.

     Roundtrip means travel from one point to another and return to the ﬁrst point.

     Scheduled air service means any ﬂight scheduled in the current edition of the Ofﬁcial Airline Guide (OAG), Carrier's published schedule,
     Carrier's Internet site, or the computer reservation system used by Carrier.

     Ticketless Travel Conﬁrmation means the electronically–recorded information in Carrier's computer reservation system that provides for
     the carriage of the passenger occupying a single seat and his or her baggage.

     Unchecked baggage is baggage other than checked baggage.

     2. Not Used
     3. Application of Conditions
https://www.allegiantair.com/contract-carriage                                                                                                            2/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.14
                                                                                     04/15/20                       Page 14 of 30
     The terms and conditions contained in this Contract of Carriage shall govern the application of all fares, rates, and charges published by
     Carrier and will apply only to Carrier's routes and services. No agent, servant, or representative of Carrier has authority to change or waive
     any provision of this Contract of Carriage unless authorized by a corporate ofﬁcer of Carrier.

     4. International Travel
     In the event that any passenger purchasing transportation on Carrier may be determined to be in international transportation under the
     Montreal Convention, Carrier's liability in the event of a passenger's death or bodily injury is limited, in most cases, to proven damages not
     to exceed 113,100 Special Drawing Rights per passenger, with liability up to this limit not dependent upon negligence on the part of
     Allegiant.

     5. Electronic Surveillance of Passengers and Baggage
     Passengers and their baggage are subject to inspection with an electronic detector with or without the passenger's consent or
     knowledge.

     6. – 9. Not Used
     10. Refusal to Transport
     Carrier will refuse to transport, or will remove from an aircraft at any point, any passenger in the following circumstances:

     A. Safety and Government Request or Regulation – Whenever such action is necessary for reasons of aviation safety or to comply with any
     Federal Aviation Regulation or other applicable U.S. or foreign government regulation, or to comply with any governmental request for
     emergency transportation in connection with the national defense, or whenever such action is necessary or advisable by reason of
     weather or other conditions beyond Carrier's control (including, without limitation, acts of God, force majeure, strikes, civil commotions,
     embargoes, wars, hostilities, or disturbances, whether actual, threatened, or reported).
     B. Search of Passenger or Property – Any passenger who refuses to permit the search of his or her person or property for explosives or a
     concealed, deadly, or dangerous weapon or article.
     C. Proof of Identity – Any passenger who refuses on request to produce positive identiﬁcation.
     NOTE: Carrier shall have the right to require, but shall not be obligated to require, positive identiﬁcation of persons purchasing ticketless
     travel and/or presenting a Ticketless Travel Conﬁrmation for the purpose of boarding aircraft.
     D. Special Medical Requirements – Carrier will refuse to transport persons requiring the following medical equipment or services, which
     either are not authorized or cannot be accommodated on Carrier's aircraft: medical oxygen for use onboard the aircraft, incubators,
     respiratory assistance devices that must receive power from the aircraft's electrical power supply, or persons who must travel on a
     stretcher. The user must have a sufﬁcient power supply during the ﬂight to power the device, including a conservative estimate of any
     unanticipated delays. Spare lithium batteries for POCs are prohibited from being carried in checked baggage. Devices may not be
     charged using on-board power outlets.


https://www.allegiantair.com/contract-carriage                                                                                                        3/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.15
                                                                                     04/15/20                       Page 15 of 30
     E. Qualiﬁed Individuals with a Disability – Carrier will transport qualiﬁed individuals with a disability in accordance with the conditions
     and requirements of U.S. Department of Transportation regulations, 14 C.F.R. Part 382, unless the carriage of such individuals may impair
     the safety of the ﬂight or violate Federal Aviation Regulations. Pursuant to 14 CFR § 382.27, Carrier requires 48 hour minimum advance
     notice and 1 hour advance check–in for a qualiﬁed individual with a disability who wishes to receive the following services available on the
     carrier's ﬂights: (1) Provision by the carrier of hazardous material packaging for a battery for a wheelchair or other assistive device, (2)
     Accommodations for a group of ten or more qualiﬁed individuals with a disability, who make reservations and travel as a group, (3)
     Provision of an on–board wheelchair on aircraft that does not have an accessible lavatory. However, pursuant to 14 C.F.R. § 382.113, Carrier
     will not provide certain extensive in–ﬂight special services such as assistance in actual eating, assistance within the lavatory or at the
     individual's seat with elimination functions, or provision of medical services. Moreover, pursuant to 14 C.F.R. § 382.29, Carrier may require
     that a qualiﬁed individual with a disability be accompanied by an attendant as a condition of being provided air transportation in the
     following circumstances:
     1. When the individual, because of a mental disability, is unable to comprehend or respond appropriately to safety instructions from
     Carrier's Employees, including the safety brieﬁng required by 14 C.F.R. §§ 121.571(a)(3) & (a)(4);
     2. When the individual has a mobility impairment so severe that the individual is unable to assist in his or her own evacuation of the
     aircraft; or
     3. When the individual has both severe hearing and severe vision impairments, if the individual cannot establish some means of
     communication with Carrier's Employees adequate to permit transmission of the safety brieﬁng required by 14 C.F.R. §§ 121.571(a)(3) & (a)(4)
     —and to enable the individual to assist in his or her own evacuation of the aircraft in the event of an emergency.
     If Carrier determines that an individual meeting the criteria of Article 10.E. (1), (2), or (3) above must travel with an attendant, contrary to
     the individual's self–assessment that he or she is capable of traveling independently, Carrier will not charge the individual with the
     disability for the transportation of the attendant while accompanying such individual. Furthermore, if, because there is not a seat
     available on a ﬂight for an attendant whom Carrier has determined to be necessary, an individual with a disability having a conﬁrmed
     reservation is unable to travel on the ﬂight, such individual will be eligible for denied boarding compensation under Article 105 below. For
     purposes of determining whether a seat is available for an attendant, the attendant shall be deemed to have checked in at the same
     time as the individual with the disability.

     F. Comfort and Safety – Carrier may refuse to transport or remove from the aircraft at any point any passenger in the following categories
     as may be necessary for the comfort or safety of such passenger or other passengers:
     1. Persons whose conduct are or have been known to be disorderly, abusive, offensive, threatening, intimidating, or violent;
     NOTE: Carrier will not refuse to provide transportation to a qualiﬁed individual with a disability solely because the individual's disability
     results in appearance or involuntary behavior that may offend, annoy, or inconvenience crewmembers or other passengers.
     2. Persons who are barefoot (other than infants);
     3. Persons who are unable to occupy a seat with the seat belt fastened;
     4. Persons who appear to be intoxicated or under the inﬂuence of drugs;


https://www.allegiantair.com/contract-carriage                                                                                                          4/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.16
                                                                                     04/15/20                       Page 16 of 30
     5. Persons who are known to have a contagious disease, if the Carrier determines the person's condition poses a direct threat as deﬁned
     in 14 CFR § 382.3;
     6. Persons who have an offensive odor, except where such condition is the result of a qualiﬁed disability;
     7. Persons who have clothing/attire/accessories that are deemed patently offensive or obscene by other passengers and choose not to
     remove, change or cover the article(s).
     8. Persons who wear or have on or about their persons concealed or unconcealed deadly or dangerous weapons; provided, however, that
     Carrier will carry passengers who meet the qualiﬁcations and conditions established in Federal Aviation Regulation, 14 C.F.R. § 108.11;
     9. Manacled persons in the custody of law enforcement personnel; persons brought into the airport in manacles; persons who have
     resisted escorts; or escorted persons who express to Carrier's Employees an objection to being transported on the ﬂight;
     10. Persons who have misrepresented a condition which becomes evident upon arrival at the airport, and the condition renders the
     passenger unacceptable for carriage;
     11. Infants fourteen (14) days of age or younger, unless approved for carriage in writing by an attending physician; or
     12. Persons who are unwilling or unable to abide with Carrier's non–smoking rules.

     Disposition of the fare of any passenger denied transportation or removed from Carrier's aircraft enroute under the provisions of Article 10
     is governed by Article 90 of this Contract of Carriage.

     11. – 14. Not Used
     15. Ticketless Travel Conﬁrmation – General
     A. No person shall be entitled to transportation except upon presentation of a valid Ticketless Travel Conﬁrmation or proof of
     identiﬁcation acceptable to Carrier that transportation has been purchased through Carrier's electronic ticketing or Ticketless travel
     systems. Such electronic ticketing documentation shall entitle the person to transportation only between the points of origin and
     destination.
     B. A Ticketless Travel Conﬁrmation is valid for 365 calendar days from the date of issue, except as noted below:
     1. Ticketless Travel Conﬁrmations issued with fare restrictions, i.e., nonrefundable fares, are valid only on the ﬂight and date shown on the
     Ticketless Travel Conﬁrmation. If a Customer purchases transportation with fare restrictions but chooses not to travel on the ﬂight and
     date for which the Ticketless Travel Conﬁrmation is issued, the fare paid may, within 365 calendar days from the date of purchase, be
     applied toward the purchase of another Ticketless Travel Conﬁrmation; however, the new Conﬁrmation may be subject to a change fee
     and be more expensive or subject to different terms, conditions, or restrictions. No cash refund or credit card adjustments will be made
     for Ticketless Travel Conﬁrmations with fare restrictions.

     C. Ticketless Travel Conﬁrmations are not transferable unless speciﬁed thereon, but Carrier is not liable to the owner of a Conﬁrmation for
     honoring or refunding such Conﬁrmation when presented by another person.

     16. – 19. Not Used
https://www.allegiantair.com/contract-carriage                                                                                                       5/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.17
                                                                                     04/15/20                       Page 17 of 30
     20. Reservations
     A. A reservation on a given ﬂight is valid when the availability and allocation of space is conﬁrmed by a Reservations Sales Agent of Carrier
     or upon issuance of a Ticketless Travel Conﬁrmation number, and the passenger's name is entered into Carrier's reservations system.
     B. Airport check–in time limits: Carrier may cancel the reservation of any passenger who fails to check–in at least 45 minutes and arrive at
     the boarding gate at least 30 minutes before the scheduled departure time of the ﬂight for which the reservation was made.
     C. Carrier will refuse to carry any person when such refusal is necessary to comply with an applicable governmental regulation.
     D. When a roundtrip or multi–segment reservation has been made and the passenger fails to claim his or her reservation for the ﬁrst
     portion of the trip, Carrier reserves the right to cancel the return or continuing portions of the passenger's reservation for purposes of
     reservation inventory management. Carrier does not prohibit or penalize what is commonly known as "back–to–back" or "hidden–city"
     ticketing.

     21. Groups Policies
     A. Groups of ten (10) or more will need to be booked on multiple reservations.

     22. – 24. Not Used
     25. Ground Transportation
     Carrier does not assume responsibility for the ground transportation of any passenger or his or her baggage between any airport used by
     Carrier and any other location. Ground transportation is at the passenger's risk and expense. An exception to this article is if, for reasons
     outside Carrier’s control, the Carrier is unable to land at the airport of the scheduled destination and is diverted to another airport as
     described in article 85.G.

     26. – 29. Not Used
     30. Application of Fares – General
     A. Transportation is subject to the fares and charges in effect on the date on which such Ticketless Travel Conﬁrmation was issued. If a
     Ticketless Travel Conﬁrmation has been issued before an increase in the fare becomes effective, it shall be honored for transportation
     between the points, and at the class of service, for which it was purchased. The only exception for a post-purchase price increase would
     apply if the full amount of the itinerary has not yet been paid. This includes, but is not limited to, an increase in the price of seats, an
     increase in the price for the carriage of passenger baggage, an increase in an applicable fuel surcharge, or an increase in a government-
     imposed tax or fee. Fares may ﬂuctuate and are subject to change without notice. No refunds or airline system credits will be provided
     after a reservation has been made through Customer Care. However, customer can make changes to reservations online at
     www.allegiantair.com.
     B. Fares are published in Carrier's reservations system and may be obtained from an Allegiant Air Reservations Sales Agent by telephone
     at (702) 505-8888 on Carrier's Internet site at www.allegiantair.com, or through an authorized travel agent. Some travel agencies, however,

https://www.allegiantair.com/contract-carriage                                                                                                       6/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.18
                                                                                     04/15/20                       Page 18 of 30
     may impose an additional charge for this service.
     C. All published fares and charges are stated in U.S. currency.
     D. No stopovers are permitted on published fares, except upon combination of local fares.

     31. – 34. Not Used
     35. Carriage of Children
     A. Children Under Two (2) Years of Age – One child under two (2) years of age, not occupying a seat, will be carried without charge when
     accompanied by a fare–paying passenger ﬁfteen (15) years of age or older. Carrier cannot guarantee that an unoccupied seat will be
     available for any child traveling without charge and without a conﬁrmed reservation. Proof of age, such as a birth certiﬁcate, is required.
     Safety seats for children without a conﬁrmed reservation may have to be transported as checked baggage if unoccupied seats are not
     available.
     B. Children under two (2) years of age traveling on a conﬁrmed reservation, with or without the use of a safety seat, will be charged the
     applicable fare.
     C. Unaccompanied Minor Children
     1. Carrier does not accept reservations for carriage of fare-paying Unaccompanied Minors or unescorted children under the age of ﬁfteen
     (15) years.
     2. Children fourteen (14) years and younger must be accompanied by an adult ﬁfteen (15) years or older.
     3. Special supervision for any travelers is not offered.

     D. Responsibilities of Carrier – Carrier assumes no responsibilities for travelers ﬁfteen (15) to seventeen (17) years old beyond those
     applicable to adult passengers.
     E. In the case of a ﬂight for which Carrier has issued a weather advisory, Carrier will refuse carriage to any passenger under the age of 18 if
     not traveling with a passenger age 18 or older. Carrier will provide passengers refused carriage under this provision transportation on
     Carrier’s next ﬂight to passenger’s destination that is not subject to a weather advisory and on which space is available, or a refund of the
     unused portion of passenger’s fare in accordance with Article 90 below. A “weather advisory” is issued by Carrier and notiﬁed to
     passengers when weather conditions may prevent the ﬂight from landing at the planned destination because airport conditions or
     visibility fall below FAA or Carrier safety requirements, meaning Carrier may be unable to operate the ﬂight or may have to land at an
     alternate airport.

     36. Not Used
     37. – 41. Not Used
     42. Internet Fares


https://www.allegiantair.com/contract-carriage                                                                                                         7/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.19
                                                                                     04/15/20                       Page 19 of 30
     Special promotional fares may be available via the Internet on Carrier's website (Internet address: www.allegiantair.com). Seat availability,
     fares, and fare restrictions are published in the website presentation.

     43. Stopovers
     A. Carrier's local fares for a ﬂight or ﬂights between a passenger's point of origin and destination shall apply only to published nonstop
     ﬂights, except as provided in Article 85.A. below.
     B. A stopover shall occur when a passenger arriving at an intermediate or connection point on his or her itinerary fails to depart from such
     intermediate point on the published connecting ﬂight to the passenger's next intermediate or destination. In the event of a single
     stopover, the passenger's fare shall be the sum of the appropriate local fares between the point of origin and stopover and the
     appropriate local fare between the point of stopover and destination. In the event of multiple stopovers, the passenger's fare shall be the
     sum of:
     1. the appropriate local fare between the point of origin and ﬁrst stopover; plus
     2. the appropriate local fare(s) between each stopover point and the next subsequent stopover point, if any; plus
     3. the appropriate local fare(s) between the point of last stopover and destination.

     44. Not Used
     45. Acceptance of Baggage – General
     A. Inspection – All baggage tendered to Carrier for transportation is subject to inspection by Carrier.
     B. Acceptance – Carrier will accept as baggage such personal property as is necessary or appropriate for the wear, use, comfort, or
     convenience of the passenger, as the personal property of the fare–paying passenger and not intended for sale to other persons, subject
     to the following conditions:
     1. Carrier will refuse to accept baggage for transportation on any ﬂight other than the ﬂight on which the passenger is transported;
     2. Carrier will refuse to accept any baggage for transportation if it or its contents cannot withstand ordinary handling, or if its weight, size,
     or character renders it unsuitable for transportation on the particular aircraft on which it is to be carried, unless the passenger releases
     Carrier from liability;
     3. Each piece of baggage tendered to Carrier for carriage must have afﬁxed thereto a current identiﬁcation tag or label with the
     passenger' s name, address, and telephone number (if available);
     4. With the exception of wheelchairs, other mobility aids, and assistive devices used by an individual with a disability, Carrier will not
     accept as baggage any item having outside measurements (i.e., the sum of the greatest outside length plus the greatest outside height
     plus the greatest outside width) that exceed eighty (80) inches, or that weigh more than forty (40) pounds, except as provided in Article
     65 below;
     5. Carrier will refuse to accept baggage that, because of its nature, contents, or characteristics (such as sharp objects, paint, corrosives, or
     other prohibited hazardous materials), might cause injury to passengers or Carrier's Employees, damage to aircraft or other equipment, or
     damage to other baggage; and

https://www.allegiantair.com/contract-carriage                                                                                                           8/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.20
                                                                                     04/15/20                       Page 20 of 30
     6. Carrier will not accept baggage that cannot safely be carried in the baggage compartment of the aircraft.

     46. Carry–on Baggage
     A. Carrier will determine whether or not any baggage of a passenger, because of its weight, size, contents, or character, may be carried in
     the passenger cabin of the aircraft. Each item of carry–on baggage may have external dimensions no larger than nine inches by fourteen
     inches by twenty-two inches (9 in. x 14 in. x 22 in.). All carry–on baggage must be stowed underneath a seat or in an overhead
     compartment. Hard–sided items (i.e., those with inﬂexible surfaces) may be placed only on the ﬂoor of the overhead compartment (i.e.,
     not on top of other items in the compartment) or underneath a seat. Carry–on baggage is the sole responsibility of the passenger. Claims
     for damaged, lost, forgotten, or stolen carry–on baggage will not be accepted by Carrier. Allegiant Air will charge a fee for a carry-on bag
     as well as for items intended to carry–on board the aircraft, but which exceed the speciﬁed dimensions, and/or require the services of
     gate checking at the aircraft door.
     B. In accordance with FAA/TSA Security Directives, passengers are restricted to one (1) item of carry–on baggage that does not exceed
     external dimensions of nine inches by fourteen inches by twenty-two inches (9 in. x 14 in. x 22 in.) (e.g., roll–aboard bag, garment bag, tote
     bag) plus one smaller personal–type item (e.g., purse, briefcase, laptop computer, small backpack), not to exceed external dimensions of
     seven inches by ﬁfteen inches by sixteen inches (7 in. x15 in. x16 in.), provided that such items are capable of being carried onboard the
     aircraft by one person without assistance and are capable of being stowed in an overhead compartment or completely underneath a
     seat. If requested, qualiﬁed individuals with a disability will be provided assistance by Carrier's Representatives in loading, stowing, and
     retrieving carry–on items, including authorized assistive devices. Carrier reserves the right to further restrict the size and number of carry–
     on items.
     C. In addition to the carry-on baggage allowance provided herein, items such as reading material, food for en route consumption, a
     diaper bag, a small camera, and a coat, jacket, wrap, or similar outer garment, may be carried onboard the aircraft.
     D. Mobility and other assistive devices authorized for carriage in the aircraft cabin upon which a qualiﬁed individual with a disability is
     dependent may be carried in addition to the two (2) item cabin baggage allowance.
     E. Unless unoccupied seats are available on a ﬂight, Carrier requires a reservation and purchase of transportation at the appropriate fare
     to ensure that a safety seat or infant seat may be used during ﬂight. Only federally–approved and labeled safety seats or infant seats are
     permitted for use aboard Carrier's aircraft. Federal regulations prohibit the use of child booster seats and harness–type or vest–type
     restraining devices, except for the AmSafe Aviation CARES.
     F. The following conditions apply to acceptance for carriage in the aircraft passenger cabin of bass violas, cellos, guitars, and other musical
     instruments, and electronic, computer, and audio/video equipment and parts thereof, whose size prevents such instruments or
     equipment from being handled as normal carry–on baggage:
     1. the instrument or equipment must be contained in a case;
     2. a reservation must be made for the instrument or equipment at the applicable fare;
     3. the instrument or equipment must be secured in the ﬁrst window seat aft of a ﬂoor–to–ceiling bulkhead. Such seats are limited in
     availability.

https://www.allegiantair.com/contract-carriage                                                                                                         9/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.21
                                                                                     04/15/20                       Page 21 of 30
     G. Carrier will refuse to transport items of carry–on baggage that may be harmful or dangerous to a passenger, the ﬂight crew, or the
     aircraft.

     47. Live Animals – Pets
     A. General Rules and Conditions

     The passenger assumes full responsibility for the conduct of his or her accompanying pet. In the event Allegiant incurs any loss, damage,
     delay, expense or legal liability of any kind in connection with the transport of such animal, the passenger accepts full responsibility for
     same and will reimburse Allegiant for the full amount of such loss, damage, delay, expense or legal liability incurred by Allegiant.

     Transportation of animals in the aircraft cabin must meet the following conditions:

         Allegiant will transport live animals only in the passenger cabin on ﬂights within the contiguous 48 United States.
         All animals must be at least four (4) months of age.
        Allegiant will not transport animals as checked baggage. Pets that can be carried on board include domestic dogs and cats only, and
     the pet must be transported in a hard-sided or soft-sided, leak-proof carrier that can ﬁt under a seat.
         Pets must remain in the carrier at all times in the airport gate area and while aboard the aircraft.
         All pet carriers may not exceed external dimensions of nine inches by sixteen inches by nineteen inches (9 in. X 16 in. x 19 in.).
        An Allegiant representative at the departure airport will determine if there is adequate room in the carrier for any pet. In the event of a
     disagreement, the Allegiant representative’s decision will control.
         Animals cannot be ill or in distress.
         There is a one-hundred dollar ($100.00) fee for each one-way ﬂight for a pet.
         Customers with animals in a carrier may not occupy a bulkhead row, an exit row, or the rows in front of or behind an exit row.
         Pet carriers may NOT be placed in or strapped into a passenger seat and must be placed under the seat directly in front of the
     passenger bringing the pet. All animals are required to be harmless, non-disruptive and odorless.
       Passengers with a pet carrier may bring one personal item, not to exceed exterior dimensions of 7 in. x 15 in. x 16 in. (17.8 cm x 38.1 cm x
     40.6 cm), which may be stored in the overhead bin space free of charge.
        Passengers who choose to bring a carry-on bag along with a pet carrier, will be charged accordingly for the carry-on bag and must
     ensure that the carry-on bag does not exceed exterior dimensions of 9 in. x 14 in. x 22 in. (22.9 cm x 35.6 cm x 55.9 cm).
       Allegiant assumes no responsibility for the health or well-being of pets before, during or after a ﬂight.

     48. Service, Psychiatric Service and Emotional Support Animals
     48.1. General Rules and Conditions

     The passenger assumes full responsibility for the conduct of his or her accompanying service animal(s), emotional support animal and/or
     psychiatric service animal. In the event Allegiant incurs any loss, damage, delay, expense or legal liability of any kind in connection with

https://www.allegiantair.com/contract-carriage                                                                                                      10/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.22
                                                                                     04/15/20                       Page 22 of 30
     the transport of such animal, the passenger accepts full responsibility for same and will reimburse Allegiant for the full amount of such
     loss, damage, delay, expense or legal liability incurred by Allegiant.

     48.2 Service Animals

     A service animal is an animal speciﬁcally trained to assist an individual in mitigating one or more disabilities by performing a speciﬁc
     task(s). Allegiant will accept as evidence that an animal is a service animal the presence of a harness on the animal and certain markings
     on harnesses, written documentation from a qualiﬁed source stating the individual’s need for the animal, observation of the behavior of
     the animal, and the credible verbal assurances of the individual with a disability using the animal. To assist Allegiant in determining
     whether the service animal poses a direct threat to the health or safety of others, Allegiant requires the following form to be completed
     and presented to an Allegiant representative at check-in for each ﬂight:

     Veterinary Health Form (Allegiant Form 1) – a separate form is required for each service animal

     48.3 Psychiatric Service and Emotional Support Animals

     A psychiatric service animal (individually trained) or an emotional support animal (no training required) assists an individual in mitigating
     a mental or emotional disability. Documentation meeting the requirements below must be presented by the passenger prior to travel
     with a psychiatric service or emotional support animal. Allegiant requires that three (3) forms be presented to an Allegiant ticket counter
     representative at least one (1) hour prior to scheduled departure. The three (3) fully completed forms are as follows:

     1. Veterinary Health Form (Allegiant Form 1)
     2. Mental Health Professional Form (Allegiant Form 2)*
     3. Animal Behavior & Responsibility Form (Allegiant Form 3)

          *A fully compliant letter from a mental health professional or medical physician treating the passenger’s emotional or mental
          disability will be accepted in lieu of the Allegiant Mental Health Professional Form. To be fully compliant the letter must identify the
          passenger by name and include the same or equivalent information from the mental health professional as required by the Allegiant
          Mental Health Professional Form.

     48.4 Animal Transport and Miscellaneous

     1. Allegiant only permits domestic dogs (except pit bull type breeds), cats and miniature horses that are being used as service animals by
     individuals with disabilities to accompany such individuals in the aircraft cabin at no charge. Allegiant prohibits the transport of pit bull
     type breeds. All other animals will be evaluated on a case-by-case basis.
     2. Passengers accompanied by a psychiatric service animal or an emotional support animal are required to present the fully completed
     documentation speciﬁed above to an Allegiant ticket counter representative at least one (1) hour prior to scheduled departure.
     3. Allegiant permits a service animal to accompany a qualiﬁed individual with a disability at either a bulkhead seat or a seat other than a
     bulkhead seat, as the individual prefers, unless the animal obstructs an aisle or other area that must remain unobstructed in order to

https://www.allegiantair.com/contract-carriage                                                                                                       11/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.23
                                                                                     04/15/20                       Page 23 of 30
     facilitate an emergency evacuation. Passengers with an animal transported in a carrier are prohibited from occupying a bulkhead seat. All
     seating accommodation requests must be made at least 24 hours prior to scheduled departure. If a seat request is made within 24 hours
     of scheduled departure, Allegiant will make a reasonable effort to accommodate the request without displacing another passenger.
     4. Passengers are limited to one (1) emotional support/psychiatric service animal or up to three (3) trained service animals if required to
     perform work or tasks directly related to the passenger’s disability. All such animal(s) must remain under the control of the passenger at
     all times and be leashed/harnessed to the passenger or be in a carrier at all times.
     5. All animals are required to ﬁt within the foot space of the disabled passenger and are prohibited from encroaching on the foot space
     of another passenger. If the animal encroaches on another passenger’s foot space, the disabled passenger may be required to purchase a
     second seat to accommodate the animal. Animals are prohibited from occupying a seat and from sitting on or eating off of tray tables.
     Allegiant reserves the right to deny the transport of any animal that is improperly cleaned and/or has a foul odor, that appears to be ill or
     in physical distress, or that in the judgment of an Allegiant representative at the departure airport poses a direct threat to the health or
     safety of others.
     6. Service animals in-training and Law Enforcement/Search and Rescue dogs may be accepted by Allegiant for transport with at least 72
     hours prior notiﬁcation and submission of any supporting documentation requested by Allegiant.
     7. Allegiant strongly recommends using a soft-sided leak-proof carrier that ﬁts under the seat whenever the size of the animal permits.
     Animal carriers may not exceed external dimensions of nine inches by sixteen inches by nineteen inches (9 in. X 16 in. x 19 in.).All animals
     are expected to be trained to behave in a public setting. Per the Code of Federal Regulations, Title 14, Part 382 (administered by the U.S.
     Department of Transportation), Allegiant reserves the right to deny transport to any animal displaying disruptive behavior, such as, but
     limited to:
           1. Growling, snarling, biting, attempting to bite or acting in an aggressive manner
             2. Running around or jumping on other passengers
             3. Relieving itself in the airport terminal or in the aircraft cabin
             4. Barking excessively (other than alerting passenger as trained)

     If a passenger or a fully trained service, psychiatric service or emotional support animal does not meet the requirements of this Article 48,
     Allegiant reserves the right to deny boarding and/or transport of the animal.

     49. – 54. Not Used
     55. Checking of Baggage
     A. Carrier will accept baggage for checking from a fare–paying passenger when tendered to Carrier no earlier than two (2) hours in
     advance of ﬂight departure time at Carrier' s airport ticket counter or curb–side check–in station, or at an earlier time on the day of
     commencement of travel as may be authorized by Carrier's Employees at the departure airport. Carrier will not check baggage tendered:
     1. to a point beyond the destination indicated on the passenger's Ticketless Travel Conﬁrmation;
     2. to an intermediate stop or connection point;
     3. for a ﬂight to be operated on a later date.
https://www.allegiantair.com/contract-carriage                                                                                                       12/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.24
                                                                                     04/15/20                       Page 24 of 30
     56. – 59. Not Used
     60. Checked Baggage Allowance
     Upon presentation of a bag to be checked by a fare–paying passenger of a valid Ticketless Travel Conﬁrmation, a checked baggage fee
     will apply.

     Each piece of sporting equipment will be considered a checked bag with all applicable fees applied per person, per bag, per segment.
     All Baggage Fees are non-refundable except as provided in Article 65 below. Each bag must weigh 40 lbs or less and the outside
     measurements of each bag must not exceed eighty (80) inches. Applicable fees will be applied for those bags exceeding the weight and
     size limits. The total number of bags allowed may not exceed 5 per passenger.

         Firearms – Carrier will not accept assembled ﬁrearms and ammunition for transportation except as follows:
     1. All passengers must declare their ﬁrearm at time of check-in.
     2. Passengers must be 18 years of age to check a ﬁrearm.
     3. Firearms and ammunition cannot be carried on board the aircraft but are accepted in checked baggage only.
     4. Firearms must be unloaded and encased in a locked, hard-sided container acceptable to Allegiant for withstanding normal checked
     baggage handling without sustaining damage to the ﬁrearm. Only the individual checking the baggage should retain the key or
     combination.
     a. Firearm parts, including magazines, clips, bolts and ﬁring pins, are prohibited in carry-on baggage, but may be transported in checked
     baggage.
     b. Replica ﬁrearms, including ﬁrearm replicas that are toys, may be transported in checked baggage only.
     c. Riﬂe scopes are permitted in carry-on and checked baggage.

     5. There is no limit to the number of ﬁrearms or corresponding accessories a passenger can carry in the locked hard-sided container.
     a. Carrier will accept no more than a total gross weight of eleven (11) pounds of ammunition per passenger
     b. Oversize / overweight restrictions still apply.

        If a mobility aid or assistive device, upon which a passenger who is a qualiﬁed individual with a disability is dependent, cannot be
     carried in the passenger cabin due to space limitations, such aid or device will be checked and carried in addition to the 2 piece
     maximum without charge.

     61. – 64. Not Used
     65. Excess Baggage Charges
     A. Application – Excess baggage charges speciﬁed in this Article will be applicable from the point at which the baggage is accepted to
     the point to which the baggage is checked.
     B. Charges:
https://www.allegiantair.com/contract-carriage                                                                                                   13/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.25
                                                                                     04/15/20                       Page 25 of 30
     1. Baggage in excess of the ﬁve (5) bag maximum speciﬁed in Article 60 above will incur a charge of ﬁfty dollars ($50.00) per piece per
     segment.
     2. Baggage in excess of eighty (80) inches but not more than one hundred ﬁfteen (115) inches (sum of outside length plus outside height
     plus outside width) will incur an oversize charge of seventy–ﬁve dollars ($75.00) per item in addition to the assessed Baggage Fee.
     3. Baggage weighing between forty–one (41) and seventy (70) pounds will be accepted as checked baggage for an excess weight charge
     of ﬁfty dollars ($50.00) per item in addition to the assessed Baggage Fee. Baggage weighing between seventy–one (71) and ninety-nine
     (99) pounds will be accepted as checked baggage for an excess weight charge of seventy–ﬁve dollars ($75.00) per item in addition to the
     assessed Baggage Fee.

     C. No baggage more than 99 lbs. will be accepted.

     66. – 74. Not Used
     75. Baggage – Limitation of Liability
     A. The liability, if any, of Carrier for loss of, damage to, or delay in the delivery of checked or unchecked baggage and/or its contents, with
     the exception of wheelchairs, mobility aids, and assistive devices used by an individual with a disability, is limited to the proven amount of
     damage or loss, but in no event shall be greater than three-thousand, ﬁve-hundred dollars ($3,500) Domestic or 1,131 Special Drawing
     Rights International per fare-paying passenger. Carrier will compensate the passenger for reasonable, actual and documented damages
     incurred as a result of the loss of, damage to, or delayed delivery of such baggage up to the limit of liability or declared valuation,
     whichever is higher, provided the passenger has exercised reasonable effort to minimize the amount of damage. Actual value for
     reimbursement of lost or damaged property shall be determined by the documented original purchase price less depreciation for prior
     usage.
     B. Carrier will be liable for such personal property only for the period in which it is in the custody of Carrier. While every reasonable effort
     will be made to return items inadvertently left behind by passengers onboard an aircraft, Carrier assumes no custody or responsibility for
     property carried onboard an aircraft by a passenger.
     C. Carrier's liability with respect to damage to wheelchairs, other mobility aids, and assistive devices upon which an individual with a
     disability is dependent shall be the documented cost of repair. If a wheelchair, mobility aid, or assistive device is lost or irreparably
     damaged, the criteria for calculating the compensation for a lost, damaged, or destroyed wheelchair or other assistive device shall be the
     original purchase price of the device without depreciation. Carrier will also compensate the passenger for other reasonable expenses
     incurred as a result of the loss of, damage to, or delayed delivery of the wheelchair, mobility aid, or assistive device.
     D. Carrier assumes no responsibility and will not be liable for money, jewelry, cameras, photographic, video and electronic equipment
     (including computers), silverware, natural fur products, precious gems and metals, medication, negotiable papers, securities, business
     documents, samples, items intended for sale, paintings and other works of art, antiques, collectors' items, photographs, artifacts, antiques,
     heirlooms, manuscripts, furs, keys, spirits, irreplaceable books or publications, and similar valuables, except for claims arising from
     international ﬂights covered by the Montreal Convention. Carrier discourages the foregoing items being placed in checked baggage.

https://www.allegiantair.com/contract-carriage                                                                                                          14/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.26
                                                                                     04/15/20                       Page 26 of 30
     76. Fragile and Perishable Items as Baggage
     Carrier may, but is not obligated to, conditionally accept previously damaged, improperly packed, fragile, or perishable items for carriage
     as checked baggage subject to the passenger's assumption of risk for damage to or destruction of such items. Fragile or perishable items
     will not be accepted as checked baggage unless they are properly packed in an original factory–sealed carton or case designed for
     shipping such items and if the item does not pose a risk of damage to other checked baggage.

     77. – 79. Not Used
     80. Claims
     A. In the case of loss of, damage to, or delay in delivery of baggage, no claim will be entertained by Carrier unless preliminary written
     notice of such claim is presented to Carrier at the airport, within four (4) hours after arrival of the ﬂight on which the loss, damage, or
     delay is alleged to have occurred or within twenty-four (24) hours for missing contents. The preliminary notice may thereafter be
     amended in writing; however, such amended claim must be presented to Carrier no later than twenty–one (21) days after the occurrence
     of the event giving rise to the claim.
     B. Failure to provide notice within the foregoing time limits will not bar a claim if the claimant establishes to the satisfaction of Carrier
     that he or she was unable, through no fault or omission of the claimant, to provide notice within the speciﬁed time limits.
     C. To the maximum extent permitted by law, no legal action on any claim described above may be maintained against Carrier unless
     commenced within one (1) year of Carrier's written denial of a claim, in whole or in part.

     81. Smoking
     Smoking aboard Carrier's aircraft is prohibited by federal law.

     82. – 84. Not Used
     85. Failure to Operate as Scheduled
     A. This article covers:
     1. Canceled Flights (both voluntarily changed by the carrier and for reasons beyond the carrier’s control)
     2. Late or Irregular Operations (both voluntarily changed by the carrier and for reasons beyond the carrier’s control)
     3. Schedule Changes

     B. Cancel/Delay reasons beyond the carrier’s control include, but are not limited to, acts of God, governmental actions, ﬁre, weather,
     mechanical difﬁculties, Air Trafﬁc Control, strikes or labor disputes, or inability to obtain fuel for the ﬂight in question.
     C. Carrier shall use its best efforts to notify all affected passengers promptly of planned schedule changes and service withdrawals.
     D. If Carrier delays, cancels, or fails to operate any ﬂight according to Carrier's published schedule, provided in the case of delay that the
     delay is signiﬁcant, Carrier will, at the request of a passenger conﬁrmed on an affected ﬂight:
     1. transport the passenger on another of Allegiant’s ﬂights on which space is available at no additional charge; or
https://www.allegiantair.com/contract-carriage                                                                                                        15/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.27
                                                                                     04/15/20                       Page 27 of 30
     2. refund the unused portion of the passenger's fare in accordance with Article 90 below; or
     3. in the case of a schedule change made voluntarily by Carrier, and provided the schedule change is signiﬁcant, refund the unused
     portion of the passenger’s fare in accordance with Article 90 below.

     E. Carrier shall not be liable for any consequential damages or incidental costs incurred by the passengers such as, but not limited to, loss
     of wages/income/salaries/emotional distress that arise from the failure or delay in operating any ﬂight.
     F. Carrier will attempt to transport passengers and their baggage promptly and as scheduled. Flight schedules, however, are subject to
     change without notice, and the times shown in or on Carrier's published schedules and advertising are not guaranteed. At times, without
     prior notice to passengers, Carrier may need to substitute other aircraft, airlines or means of transportation and may change, add, or omit
     intermediate or connecting stops. Carrier cannot guarantee that passengers will make connections to other ﬂights of its own or those of
     other airlines. In the event of ﬂight schedule changes, Carrier will attempt to notify affected passengers as soon as possible at the airport
     or en route.
     G. If a ﬂight is unable to land at the destination airport and is diverted to another airport, the carriage by air shall, unless the aircraft
     continues to the original destination, be deemed to be completed when the aircraft arrives at the diversion airport. Carrier may, however,
     arrange or designate alternative transportation, whether by Carrier’s own service or by other means of transportation speciﬁed by Carrier
     (which may include ground transportation) to transport passengers to the original destination without additional cost. Exceptions may
     include situations where alternative transportation is prevented by safety concerns. When alternative transportation to the original
     destination is provided by or at the direction of Carrier, any arrangements made by one or more passengers on their own will not be paid
     for or reimbursed by Carrier and are at the passengers’ own risk.

     86. – 89. Not Used
     90. Refunds
     A. Nonrefundable fares – Nonrefundable fares are not eligible for refunds, except as provided in Articles 85.A above and 90.B.through
     90.D. below.
     B. Flight terminations or involuntary cancellations – If a passenger's scheduled transportation is canceled, or terminated before the
     passenger has reached his or her ﬁnal destination as a result of a ﬂight cancellation or omission of a scheduled stop, Carrier will, at the
     passenger's option, transport the passenger on another of Carrier's ﬂights on which space is available at no additional charge, or refund
     the fare for the unused transportation, or provide a credit voucher for such amount toward the purchase of future travel.
     C. Denied boarding – If Carrier denies boarding or removes a passenger from an aircraft under conditions described in Article 10 (except
     Articles 10.B, 10.C, and 10.F) or Article 35.F above, Carrier will refund the fare paid for the unused portion thereof. If Carrier denies boarding
     or removes a passenger under any of the circumstances enumerated in Article 10.B, 10.C or 10.F, fares paid for any unused travel segment
     shall be forfeited and non-refundable.
     D. Eligible fare refunds and credits will be made by Carrier as follows:



https://www.allegiantair.com/contract-carriage                                                                                                            16/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.28
                                                                                     04/15/20                       Page 28 of 30
     1. when no portion of the transportation has been provided, the refund or credit will be issued in an amount equal to the fare paid
     (subject to Article 90.C above) less applicable change fees;
     2. when a portion of the transportation has been provided, the refund or credit will be made in an amount equal to the difference, if any,
     between the total fare paid and the fare applicable to the transportation provided, (subject to Article 90.C above) less applicable change
     fees; or
     3. if a customer cancels an entire air transportation itinerary within 24 hours after booking the itinerary and the scheduled time of
     departure of the initial ﬂight in the itinerary was at least one week (168 hours) away at the time of booking, a full refund will be issued;
     provided, this does not apply when the air transportation was purchased as part of a package consisting of air and ground elements.
     Such cancellation may be accomplished online via the customer’s “My Allegiant” account or by contacting the Allegiant Reservation
     Center by telephone.

     E. Carrier shall make eligible refunds according to the original form of payment. Refunds for fares purchased with a debit or credit card
     shall be processed for crediting back to the same card account no later than seven (7) days from the date the refund request is received
     by Carrier. All credit refunds will be issued in the currency used at purchase (USD). Refunds for fares purchased with cash or by check will
     be issued by check no later than twenty (20) days after the refund request is received by Carrier; provided that, with regard to fares
     purchased by check, in cases where Carrier has reasonable cause to suspect fraud, Carrier may delay making an otherwise eligible refund
     until such time as the check by which the fare was purchased has cleared the ﬁnancial institution on which it was drawn and Carrier has
     received payment from such institution. Refunds for fares purchased with instalment payments offered through a third party company,
     must be requested to Allegiant for the cancelation of the itinerary but the third party company will manage the settlement of the credit
     line and the ﬁnal refund to the Customer.

     91. – 104. Not Used
     105. Denied Boarding Compensation
     A. The following deﬁnitions, as prescribed in 14 C.F.R. § 250.1, pertain solely to the denied boarding compensation provisions of this Article:
     Airport means the airport at which the direct or connecting ﬂight, on which the passenger holds conﬁrmed reserved space, is planned to
     arrive or some other airport serving the same metropolitan area, provided that the transportation to the other airport is accepted (i.e.,
     used) by the passenger.
     Comparable air transportation means transportation provided to passengers at no extra cost by a direct air carrier holding a certiﬁcate of
     public convenience and necessity or commuter authority issued by the U.S. Department of Transportation, or by a foreign air carrier
     holding a foreign air carrier permit issued by the U.S. Department of Transportation authorizing the scheduled air transportation of
     persons.
     Conﬁrmed reserved space means space on a speciﬁc date and on a speciﬁc ﬂight of Carrier which has been requested by a passenger
     and which Carrier or its authorized agent has veriﬁed, by appropriate notation on the ticket or Ticketless Travel Conﬁrmation, or in any
     other manner provided by this Contract of Carriage, as being reserved for the accommodation of the passenger.

https://www.allegiantair.com/contract-carriage                                                                                                      17/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.29
                                                                                     04/15/20                       Page 29 of 30
     Stopover means a deliberate interruption of a journey by the passenger, scheduled to exceed four (4) hours, at a point between the place
     of departure and the place of ﬁnal destination.
     The sum of the values of the passenger's remaining ﬂight coupons means the sum of the applicable one–way fares, including any
     surcharges, airport or passenger facility charges, and air transportation taxes, less any applicable discounts.

     B. Request for Volunteers – In the event of an unintentional overbooked ﬂight, Carrier shall request volunteers for denied boarding. A
     volunteer is a person who responds to Carrier's request for volunteers and who willingly accepts Carrier's offer of compensation, in any
     amount, in exchange for relinquishing his or her conﬁrmed reserved space. Any other passenger denied boarding is considered to have
     been denied boarding involuntarily, even if that passenger accepts denied boarding compensation. If an insufﬁcient number of
     volunteers come forward, Carrier may deny boarding to other passengers. However, Carrier will not deny boarding to any passenger
     involuntarily who was earlier asked to volunteer without having been informed about the possibility of being denied boarding
     involuntarily and the amount of compensation speciﬁed in Article 105.E. below.
     C. Conditions for Payment of Compensation to Passengers Involuntarily Denied Boarding due to an Oversell – Subject to the exception in
     Article 105.D. below, Carrier will tender to a passenger the amount of compensation speciﬁed in Article 105.E. below, when:
     1. the passenger holds a ticket for conﬁrmed reserved space and presents himself or herself for carriage at the appropriate time and
     place, having complied fully with Carrier's requirements as to ticketing, reconﬁrmation, check-in, and acceptability for transportation in
     accordance with this Contract of Carriage; and
     2. other than for reasons set forth in Article 10 above, or when resulting from substitution for operational or safety reasons of an aircraft
     having a lesser seating capacity than the aircraft originally scheduled, Carrier is unable to accommodate the passenger on the ﬂight for
     which the passenger holds conﬁrmed reserved space, and such ﬂight departs without the passenger.

     D. Exception – The passenger will not be eligible for compensation if Carrier offers comparable air transportation, or other transportation
     used by the passenger at no extra cost, that, at the time such arrangements are made, is planned to arrive at the airport of the
     passenger's next stopover or, if none, at the airport of the passenger's ﬁnal destination not later than one (1) hour after the planned arrival
     time of the passenger's original ﬂight or ﬂights.
     E. Amount of Compensation Payable to Passengers Involuntarily Denied Boarding Due to an Oversell:
     1. Domestic Transportation Passengers traveling between points within the United States (including the territories and possessions) who
     are denied boarding involuntarily from an oversold ﬂight are entitled to: (1) No compensation if the carrier offers alternate transportation
     that is planned to arrive at the passenger’s destination or ﬁrst stopover not later than one hour after the planned arrival time of the
     passenger’s original ﬂight; (2) 200% of the fare to the passenger’s destination or ﬁrst stopover, with a maximum of $675, if the carrier
     offers alternate transportation that is planned to arrive at the passenger’s destination or ﬁrst stopover more than one hour but less than
     two hours after the planned arrival time of the passenger’s original ﬂight; and (3) 400% of the fare to the passenger’s destination or ﬁrst
     stopover, with a maximum of $1,350, if the carrier does not offer alternate transportation that is planned to arrive at the airport of the
     passenger’s destination or ﬁrst stopover less than two hours after the planned arrival time of the passenger’s original ﬂight.

       0 to 1 hour arrival delay.                                 No compensation.
https://www.allegiantair.com/contract-carriage                                                                                                         18/19
4/15/2020                                                             Contract
                                      Case 3:20-cv-10938-RHC-MJH ECF No.  1 offiled
                                                                                Carriage | Allegiant AirPageID.30
                                                                                     04/15/20                       Page 30 of 30

       1 to 2 hour arrival delay.                                 200% of one-way fare (but no more than $675).


       Over 2 hours arrival delay.                                400% of one-way fare (but no more than $1,350).


     2. Except as provided below, the airline must give each passenger who qualiﬁes for involuntary denied boarding compensation a
     payment by cash or check for the amount speciﬁed above, on the day and at the place the involuntary denied boarding occurs. If the
     airline arranges alternate transportation for the passenger’s convenience that departs before the payment can be made, the payment
     shall be sent to the passenger within 24 hours. The air carrier may offer free or discounted transportation in place of the cash payment. In
     that event, the carrier must disclose all material restrictions on the use of the free or discounted transportation before the passenger
     decides whether to accept the transportation in lieu of a cash or check payment. The passenger may insist on the cash/check payment or
     refuse all compensation and bring private legal action.
     3. Acceptance of the compensation may relieve Allegiant Air from any further liability to the passenger caused by its failure to honor the
     conﬁrmed reservation. However, the passenger may decline the payment and seek to recover damages in a court of law or in some other
     manner.

     106. – 115. Not Used
     116. Ticketless Travel Acceptability
     Carrier will accept only its own electronic Ticketless Travel Conﬁrmation, and then only if all transportation written thereon uses the
     services of Carrier. Any tickets issued in conjunction with travel on another carrier will not be accepted.

     117. – 123. Not Used
     124. Check Acceptance
     Allegiant accepts most major credit and debit cards. Allegiant does not accept cash, check, or money orders in-ﬂight or at any airport
     location.

     125. - 126. Not Used
     127. Right to Change Contract
     Carrier reserves the right, to the extent not prohibited by federal law, to change, delete, or add to any of the terms of this Contract of
     Carriage without prior notice. All changes must be in writing and approved by a corporate ofﬁcer of Carrier.




https://www.allegiantair.com/contract-carriage                                                                                                      19/19
